Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Examiner has reviewed the specification and throughout the specification the Applicant refers to the word “diaphragm”, but such terminology is utilized incorrectly in light of the specification and drawings. Upon review of the description of the diaphragm and the corresponding structure Applicant recites to in the drawings, the “diaphragm” being described is what is understood to be a piston in US English. Although Examiner acknowledges, it is capable for Applicant to be his own lexicographer (the requirements have not been met in the specification which requires a formal definition), it is Examiner’s belief that the use of the word “diaphragm” is just the result of an improper machine translation of the foreign language and Applicant really is attempting to recite a piston. Therefore, to eliminate the objection to the specification and to provide consistency with what is being described in the specification and the drawings, the Examiner suggests replacing the word diaphragm with piston. 
Appropriate correction is required.
Claim Objections
Claim 1-5, 17 are objected to because of the following informalities:  Examiner has reviewed the claims. The claims are objected to because they recite to the word, “diaphragm”, however such terminology is utilized incorrectly.  Appropriate correction is required. Upon review of the description of the diaphragm and the corresponding structure Applicant recites to in the drawings, the “diaphragm” being described is what is understood to be a piston in US English. Although Examiner acknowledges, it is capable for Applicant to be his own lexicographer (the requirements have not been met in the specification which requires a formal definition), it is Examiner’s belief that the use of the word “diaphragm” is just the result of an improper machine translation of the foreign language and Applicant really is attempting to recite a piston. Therefore, to eliminate the objection to the claims, Examiner suggests replacing the word diaphragm with piston. 
Claim 2 and 17 are objected to for the following informalities: 
Claim 2 and 17 recites the limitation “a relatively high pressure-side” on line 7 of claim 2 and line 6 of claim 17, but should read --a . Appropriate correction is required. 
Claim 2 and 17 recites the limitation “a relatively low pressure-side” on line 9 of claim 2 and line 8 of claim 17, but should read – a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner, GB 2239488A (hereinafter “Turner”). 
In Reference to Claim 1: 
Turner discloses a steering device (Figure 1) comprising: a cylinder (1) demarcated into a first chamber and a second chamber by a piston (See, Figure 2); a main valve(See, Figure 2 or Figure 3  having a first shuttle chamber and a second shuttle chamber; a hydraulic source (10) of a forward/reverse rotation type having a first discharge port and a second discharge port (See, Figure 2); a first oil passage (16) configured to connect the first chamber of the cylinder and the first shuttle chamber; a second oil passage (17) configured to connect the second chamber of the cylinder and the second shuttle chamber; a third oil passage (18) configured to connect the first shuttle chamber of the main valve and the first discharge port; a fourth oil passage (19) configured to connect the second shuttle chamber of the main valve and the second discharge port; and a tank connected to the main valve via the third oil passage and the fourth oil passage (see, Figure 2 depend on the position of the valve determines which of the third or fourth passage is connected to the tank), wherein one of the first shuttle chamber and the second shuttle chamber of the main valve is in an opened state when the hydraulic source is stopped (See, Figure 2 and 3: When the shuttle valve is in its neutral position the cylinder chambers are connected to each other as shown in Figure 3 and illustrated symbolically in Figure 2).
In Reference to Claim 7: 
Turner further discloses wherein the device is a steering device for a marine vehicle. See, the first and second paragraph of Page 1 of Turner).
Allowable Subject Matter
Claim 2-6 and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowed should Applicant overcome the claim objection. The prior art fails to disclose a first and second piston arranged to be in contact with a first and second oil passage, wherein a spool for the valve is located between the first and second piston and wherein the spool is pushed by the piston from one side to the other side to create an opening. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745